In a proceeding pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Westchester County (Braslow, J.), entered November 6, 1997, which denied the father’s objections to an order of the same court (Hochberg, H.E.), entered June 5, 1997, which *288directed him to pay the sum of $64,746 in child support arrears.
Ordered that the order is reversed, on the law and as a matter of discretion, without costs or disbursements, the order entered June 5, 1997, is vacated, and the father’s objections are sustained to the extent that the matter is remitted to the Family Court, Westchester County, for a de novo determination of his child support obligation and a calculation of arrears nunc pro tunc.
The petitioner does not dispute the appellant’s claim that he was not advised of the adjourned date for the child support hearing. Under the circumstances, the appellant is entitled to a de novo determination of his child support obligation (see generally, Matter of Waite v Whalen, 215 AD2d 922; Lamm v Lamm, 170 AD2d 485). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.